ACCEPTED
                                                                                    03-16-00262-CV
                                                                                          12948720
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              9/28/2016 12:26:22 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK


                   NO. 03-16-00262-CV
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
                               IN THE                            AUSTIN, TEXAS
                       THIRD COURT OF APPEALS               9/28/2016 12:26:22 PM
                                                                JEFFREY D. KYLE
                           AUSTIN, TEXAS                             Clerk



                              Stacey Hammer,
                                       Appellant

                                      v.

University Federal Credit Union; Wayne Morgan a/k/a Preferred Properties a/k/a
The Morgan Children, Inc.; Venessa Zapata Peters; Kerry L. Haliburton; and El
  Campo Real Estate, LP a/k/a Goode Casseb Jones Riklin Choate & Watson,
                                       Appellees



                        ON APPEAL FROM THE
                       TH
                    419 JUDICIAL DISTRICT COURT,
                       TRAVIS COUNTY, TEXAS


  APPELLANT STACEY HAMMER’S NOTICE OF APPEARANCE OF
  COUNSEL AND DESIGNATION OF LEAD APPELLATE COUNSEL
TO THE HONORABLE THIRD COURT OF APPEALS:

        Appellant Stacey Hammer (“Hammer”) gives notice to the Court and to all parties

that Jerry Rios of the Law Office of Jerry Rios, 401 Congress Avenue, Suite 1540, Austin,

Texas, 78701, hereby appears as appellate counsel in the above-entitled and numbered

cause. Please forward all notices and pleadings to Mr. Rios.


                                         Respectfully submitted,

                                         LAW OFFICE OF JERRY RIOS
                                         401 Congress Avenue, Suite 1540
                                         Austin, Texas 78701
                                         Phone: (512) 501-6270
                                         Fax: (512) 501-6292
                                         E-Mail: jrios@therioslawfirm.com

                                                §¨©ª
                                         By: ___________________________
                                             Jerry Rios
                                             Texas Bar No. 24062966

                                         ATTORNEY FOR APPELLANT
                                         STACEY HAMMER




Appellant’s Appearance of Counsel                                               Page 2 of 3
                                    CERTIFICATE OF SERVICE

       I certify that on September 28, 2016 a true and correct copy of Appellant’s Notice
of Appearance of Counsel was served by electronic mail on the attorney(s) of record listed
below.



                                            §¨©ª
                                            Jerry Rios

Via Electronic Mail: jarmstrong@namanhowell.com
Jeffrey A. Armstrong
Naman, Howell, Smith & Lee, PLLC
P.O. Box 1470
Waco, Texas 76703

Via Electronic Mail: david@davidgottfriedlaw.com
David M. Gottfried
The Gottfried Firm, P.C.
West Sixth Place
1505 West Sixth Street
Austin, Texas 78703

Via Electronic Mail: jones@goodelaw.com
Fred R. Jones
Goode Casseb Jones Riklin Choate & Watson, P.C.
2122 North Main Avenue
P.O. Box 120480
San Antonio, Texas 77393-1225




Appellant’s Appearance of Counsel                                                Page 3 of 3